Case: 17-13927    Date Filed: 02/08/2019   Page: 1 of 3


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13927
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket Nos. 0:16-cv-61325-RNS,
                            0:12-cr-60294-RNS-1


GREGORY RICHARDSON,

                                                              Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (February 8, 2019)

Before WILLIAM PRYOR, ROSENBAUM and GRANT, Circuit Judges.

PER CURIAM:

      Gregory Richardson, a federal prisoner, appeals the denial of his motion to

vacate his sentence. 28 U.S.C. § 2255. Richardson sought to vacate his conviction
              Case: 17-13927      Date Filed: 02/08/2019   Page: 2 of 3


for brandishing a firearm during a bank robbery, 18 U.S.C. § 924(c)(1)(A)(ii), on

the grounds that the residual clause in the definition of “crime of violence” in

section 924(c), see id. § 924(c)(3)(B), is void for vagueness after Johnson v. United

States, 135 S. Ct. 2551 (2015), and that bank robbery, 18 U.S.C. § 2113(a), does

not satisfy the elements clause of section 924(c), id. § 924(c)(3)(A). The district

court ruled that bank robbery qualified as a predicate offense under the elements

clause regardless of any effect that Johnson had on section 924(c). We affirm.

      Richardson’s challenge to his sentence is foreclosed by our precedents. We

held in In re Sams, 830 F.3d 1234, 1239 (11th Cir. 2016), “that a bank robbery

conviction under § 2113(a) by force and violence or by intimidation qualifies as a

crime of violence under the § 924(c)(3)(A) use-of-force clause.” Richardson argues

that Sams adjudicated an application for leave to file a successive motion to vacate

and is not precedential in his collateral proceeding. But we held in United States v.

St. Hubert, 909 F.3d 335 (11th Cir. 2018), “that law established in published three-

judge orders issued pursuant to 28 U.S.C. § 2244(b) in the context of applications

for leave to file second or successive § 2255 motions is binding precedent on all

subsequent panels of this Court, including those reviewing direct appeals and

collateral attacks, unless and until it is overruled or undermined to the point of

abrogation by the Supreme Court or by this court sitting en banc.” Id. at 346

(alteration adopted and internal quotation marks and citation omitted).


                                           2
              Case: 17-13927    Date Filed: 02/08/2019   Page: 3 of 3


Richardson’s predicate offense of bank robbery is categorically a crime of violence

under the elements clause of section 924(c).

      We AFFIRM Richardson’s conviction and sentence.




                                         3